Name: 69/100/EEC: Commission Decision of 18 March 1969 appointing veterinary experts who may be instructed to formulate opinions on slaughterhouses and cutting plants
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1969-04-11

 Avis juridique important|31969D010069/100/EEC: Commission Decision of 18 March 1969 appointing veterinary experts who may be instructed to formulate opinions on slaughterhouses and cutting plants Official Journal L 088 , 11/04/1969 P. 0009 - 0011 Danish special edition: Series I Chapter 1969(I) P. 0179 English special edition: Series I Chapter 1969(I) P. 0191 Greek special edition: Chapter 03 Volume 4 P. 0107 ++++ ( 1 ) OJ N 121 , 29 . 7 . 1964 , P . 2012/64 . ( 2 ) OJ N 192 , 27 . 10 . 1966 , P . 3302/66 . ( 3 ) OJ N 93 , 29 . 5 . 1965 , P . 1607/65 . ( 4 ) OJ N 153 , 23 . 8 . 1966 , P . 2797/66 . COMMISSION DECISION OF 18 MARCH 1969 APPOINTING VETERINARY EXPERTS WHO MAY BE INSTRUCTED TO FORMULATE OPINIONS ON SLAUGHTERHOUSES AND CUTTING PLANTS ( 69/100/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 26 JUNE 1964 ( 1 ) ON HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN FRESH MEAT , AS AMENDED BY THE DIRECTIVE OF 25 OCTOBER 1966 ( 2 ) ; HAVING REGARD TO THE COMMISSION DIRECTIVE OF 13 MAY 1965 ( 3 ) ON THE PROCEDURE FOR FORMULATION OF OPINIONS CONCERNING THE OFFICIAL APPROVAL OF SLAUGHTERHOUSES AND CUTTING PLANTS IN INTRA-COMMUNITY TRADE IN FRESH MEAT , AND IN PARTICULAR ARTICLE 2 ( 2 ) THEREOF ; WHEREAS UNDER ARTICLE 4 ( 3 ) OF THE ABOVE-MENTIONED COUNCIL DIRECTIVE THE COMMISSION MAY HAVE TO GRANT , REFUSE OR WITHDRAW THE AUTHORISATION TO SUSPEND IMPORTATION OF FRESH MEAT FROM CERTAIN SLAUGHTERHOUSES OR CUTTING PLANTS ; WHEREAS SUCH DECISION MUST BE MADE IN THE LIGHT OF THE OPINION DELIVERED BY ONE OR MORE VETERINARY EXPERTS AT THE REQUEST OF THE COMMISSION ; WHEREAS , PURSUANT TO THAT DIRECTIVE , THE COMMISSION DIRECTIVE OF 13 MAY 1965 LAID DOWN DETAILED RULES FOR APPOINTING VETERINARY EXPERTS WHO MAY BE INSTRUCTED TO FORMULATE OPINIONS AND STIPULATED , IN PARTICULAR , THAT SUCH VETERINARY EXPERTS BE APPOINTED BEFOREHAND BY THE COMMISSION ON PROPOSALS FROM THE MEMBER STATES IN AGREEMENT WITH THE PERSONS CONCERNED ; WHEREAS THE VETERINARY EXPERTS NAMED BELOW WERE PROPOSED BY THE MEMBER STATES AND HAVE AGREED TO THEIR APPOINTMENT ; HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING VETERINARY EXPERTS ARE HEREBY APPOINTED TO FORMULATE THE OPINIONS PROVIDED FOR IN ARTICLE 4 ( 3 ) OF THE DIRECTIVE OF 26 JUNE 1964 : NAME NATIONALITY PROF . DRIEUX FRENCH PROFESSEUR DE LA CHAIRE D'HYGIENE ET DE L'INDUSTRIE DES DENREES ALIMENTAIRES D'ORIGINE ANIMALE DE L'ECOLE NATIONALE VETERINAIRE D'ALFORT PROF . FLACHAT FRENCH PROFESSEUR DE LA CHAIRE D'HYGIENE ET DE L'INDUSTRIE DES DENREES ALIMENTAIRES D'ORIGINE ANIMALE DE L'ECOLE NATIONALE VETERINAIRE DE LYON DR . GOSCH GERMAN OBERVETERINAERRAT _ VETERINAERSTATION STERNSCHANZE DR . HEISEL GERMAN REGIERUNGSVETERINAERDIREKTOR _ MINISTERIUM FUER WIRTSCHAFT , VERKEHR UND LANDWIRTSCHAFT DR . HEPP GERMAN MINISTERIALRAT _ MINISTERIUM FUER ERNAEHRUNG , LANDWIRTSCHAFT UND FORSTEN DES LANDES NORDRHEIN-WESTFALEN HOFSTRA DUTCH KEURINGSDIERENARTS DR . JUST GERMAN VETERINAERDIREKTOR _ BEZIRKSREGIERUNG DR . KOHN LUXEMBOURGER DIRECTEUR DE L'ABATTOIR MUNICIPAL PROF . LABIE FRENCH PROFESSEUR DE LA CHAIRE D'HYGIENE ET DE L'INDUSTRIE DES DENREES ALIMENTAIRES D'ORIGINE ANIMALE DE L'ECOLE NATIONALE VETERINAIRE DE TOULOUSE DR . LENELLE BELGIAN INSPECTEUR EN CHEF _ DIRECTEUR FF . _ SERVICE DE L'INSPECTION DU COMMERCE DES VIANDES PROF . MARAZZA ITALIAN VETERINARIO PROVINCIALE DI PAVIA , LIBERO DOCENTE IN " ISPEZIONE DEGLI ALIMENTI DI ORIGINE ANIMALE " PROF . MARTINI ITALIAN VETERINARIO PROVINCIALE DI COMO , LIBERO DOCENTE IN MALATTIE INFETTIVE , PROFILASSI E POLIZIA VETERINARIA DR . ORLOPP GERMAN OBERREGIERUNGSVETERINAERRAT _ MINISTERIUM FUER ERNAEHRUNG , LANDWIRTSCHAFT UND FORSTEN DES LANDES SCHLESWIG-HOLSTEIN DR . PARNICKE GERMAN SCHLACHTHOFDIREKTOR _ STAEDT . SCHLACHT - UND VIEHHOF POSTMA DUTCH KEURINGSDIERENARTS DR . SCHUMMER LUXEMBOURGER DIRECTEUR DES ABATTOIRS MUNICIPAUX DE LUXEMBOURG DR . SPRENGERS BELGIAN INSPECTEUR DU COMMERCE DES VIANDES ARTICLE 2 THE COMMISSION DECISION OF 29 JULY 1966 ( 4 ) APPOINTING VETERINARY EXPERTS WHO MAY BE INSTRUCTED TO FORMULATE OPINIONS ON SLAUGHTERHOUSES AND CUTTING PLANTS IS HEREBY REPEALED . ARTICLE 3 THIS DECISION IS ADRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 MARCH 1969 . FOR THE COMMISSION THE PRESIDENT JEAN REY